Exhibit 10.4

 

GUARANTY

 

Orland Park, Illinois

March 4, 2011

 

To induce ALLY Bank to extend or continue credit to Supreme Indiana
Operations, Inc. (hereinafter, “Manufacturer”), the undersigned entity does
hereby unconditionally guarantee the payment of all indebtedness of Manufacturer
to ALLY Bank, together with all costs, expenses and attorneys’ fees incurred by
ALLY Bank in connection with any default of Manufacturer.

 

Any liability of the undersigned hereunder shall not be affected by, nor shall
it be necessary to procure the consent of the undersigned or give any notice in
reference to, any settlement, or variation of terms of any obligation of the
Manufacturer, or of a guarantor or any other interested person, by operation of
law or otherwise; nor by failure to file, record or register any security
document.  The undersigned recognizes that ALLY Bank may utilize various means
of attempting to verify Manufacturer’s compliance with its credit terms,
including periodic collateral checks and examination of books and records, and
hereby expressly agrees that such steps re for the sole benefit of ALLY Bank and
the adequacy of such checks and examinations shall not be considered as a
defense to mitigation of liability hereunder. The undersigned acknowledges and
agrees that this guaranty is for a commercial obligation and not a consumer
obligation which is primarily for personal, family or household purposes.  The
undersigned further authorizes ALLY Bank, from time to time, to investigate any
financial information provided and to examine or review the undersigned’s credit
history (including obtaining credit reports) and agrees to provide ALLY Bank
with financial statements in a form satisfactory to ALLY Bank along with all
supporting documentation requested by ALLY Bank upon request.

 

The undersigned does hereby to the extent permitted by applicable law expressly
waive and dispense with notice of acceptance of this guaranty, notices of
non-payment or non-performance, notice of amount of indebtedness outstanding at
any time, protests, demands and prosecution of collection, foreclosure and
possessory remedies. The undersigned hereby waives any right to require ALLY
Bank to (i) proceed against other persons or Manufacturer, (ii) advise the
undersigned of the results of any collateral checks or examinations,
(iii) require Manufacturer to comply with its agreement with ALLY Bank, or
(iv) proceed against Manufacturer or proceed against or exhaust any security.

 

This is a continuing guaranty and shall remain in full force and effect until
forty-eight (48) hours after receipt by ALLY Bank, at its office designated
below, of written notice by the undersigned terminating or modifying same;
provided, however, that such notice shall not operate to release the undersigned
from liability hereunder with respect to any obligations incurred prior to the
effective date of such notice.

 

Except as noted hereon, ALLY Bank has made no promises to Manufacturer or the
undersigned to induce execution of this Guaranty and there are no other
agreements or understandings, either oral or in writing, between ALLY Bank and
the undersigned affecting this Guaranty.

 

The obligation of all parties signing this guaranty, where more than one, shall
be joint and several.

 

This guaranty may not be changed orally and shall bind and inure to the benefit
of the heirs, administrators, successors and assigns of the undersigned and ALLY
Bank, respectively.  If any part of this guaranty is not valid or enforceable
according to applicable law, all other parts will remain enforceable.

 

THIS GUARANTY AND THE PERFORMANCE HEREUNDER SHALL BE CONSTRUED AND DETERMINED
ACCORDING TO THE LAW OF THE STATE OF NEW YORK.

 

 

GUARANTOR

 

 

 

Supreme Industries, Inc.

 

 

 

 

Witness:

/s/ Thomas Beard

 

By:

/s/ Kim Korth

Address:

2581 E. Kercher Road

 

Print Name:

Kim Korth

 

 

 

Title:

President and CEO

 

Goshen, IN 46528

 

 

 

 

 

 

 

Witness:

/s/ Jeffrey Mowery

 

 

Address:

2581 E. Kercher Road

 

 

 

 

 

 

 

Goshen, IN 46528

 

 

 

On this        day of March, 2011, before me personally came and appeared Kim
Korth to me known and known by me to be (one of) the person(s) described in and
who executed this instrument and acknowledged that (t)he(y) executed the same as
guarantor(s).

 

Accepted:

 

/s/ Angela K. Wilson

ALLY Bank

 

Notary Public in and for

15303 94th Ave, Orland Park, IL 60462

 

Kosciusko

By:

 

County

/s/ Michael Kinter

 

 

 

Michael Kinter, Assistant Secretary

 

 

 

 

SIGN IN INK

 

--------------------------------------------------------------------------------